Citation Nr: 1434440	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.  He served in the Republic of Vietnam from May 1969 to July 1970.

This matter initially came before Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing in May 2012 at the RO before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

By decision in September 2012, the Board reopened the claim of entitlement to service connection for PTSD and denied the claim on the merits.  The issue of entitlement to service connection for right trigeminal neuralgia was remanded for further development.  The Veteran appealed the denial of the claim of entitlement to service connection for PTSD to the United States Court of Veterans Appeals (Court).

In a March 2014 Memorandum Decision, the Court vacated the Board's decision denying the claim of entitlement to service connection for PTSD and remanded the matter for further consideration and readjudication.  The Court noted that it did not have jurisdiction to review the issue of entitlement to service connection for right trigeminal neuralgia because it was in remand status for further development. 

Review reveals that both Virtual VA and Veterans Benefits Management System (VBMS) electronic files exist.

In an application received in March 2014 (VBMS), the Veteran requests service connected compensation for neuropathy, to include as secondary to diabetes mellitus and/or Agent Orange exposure.  This matter is referred to the RO for further consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the record is required prior to disposition of the issue on appeal. 

The record reflects that in correspondence dated in June 2014 and received in July 2014, the Veteran requested a Travel Board hearing at the RO through his attorney/representative.  It is noted that since his prior hearing he has selected a different attorney to represent him.  This matter must be addressed prior to further consideration and adjudication of the claim on appeal.  As such, the RO must schedule the Veteran for a Travel Board hearing. See 38 U.S.C.A. § 7107 (West 2002 & West 2013); 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the St. Petersburg RO in accordance with applicable procedures.  Inform the appellant that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

